DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-12 are presented for examination. Claims 13-22 are canceled. 

Withdrawing finality for new ground
3.	This action is responsive to the supplemental response after advisory action filed on 04/15/2021. Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. However, upon further consideration, a new ground of rejection is made as set forth in details below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-3 and 8-12 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Northcottet al. (U.S. PN: 9,009,565) "herein after as Northcott" in view of Gold al. (U.S. PN: 2014/0164730) "herein after as Gold."

As per claim 1:
Northcott substantially teaches or discloses an apparatus, comprising (see Fig. 2A); a multi-channel interface for one or more non-volatile storage devices (see column 17, lines 12-14, herein the storage communications interface 202 handles communication with a host, such as with an input/output circuit of a server); and an error correction code (ECC) processor comprising; an ECC engine (see Fig. 2A, SSD controller 200 ): a memory coupled to the ECC engine and the multi-channel interface, the memory comprising a plurality of memory units (see column 17, lines 2-7, herein SSD controller 200 includes a storage communications interface 202, a flash management processor 204, a random access memory (RAM) 206, the journaling engine 208, the ECC encoder/decoder 210, a flash stripe controller 212, flash protocol controllers 214, and flash memory devices 216a-216d, and Fig. 2A, component 216a-216d).
Northcott does not explicitly teach a storage containing a plurality of mapping entries to have entry values indicating allocation status of the plurality of memory units among a plurality of channels of the multi-channel interface; and a memory mapping manager configured to control allocation of the plurality of memory units among the plurality of channels of the multi-channel interface and set allocation status in the plurality of mapping entries.
However, Gold in analogous art teaches a storage containing a plurality of mapping entries to have entry values indicating allocation status of the plurality of memory units among a see paragraph [0012], herein the at least one entry is characterized by an identical allocation status of all logical blocks corresponding to the at least one entry and wherein the allocation value indicative of the identical allocation status shared by all the logical blocks of the at least one entry); and a memory mapping manager configured to control allocation of the plurality of memory units among the plurality of channels of the multi-channel interface and set allocation status in the plurality of mapping entries (see paragraph [0009], herein the method can further include receiving an allocation request for allocating one or more free storage blocks and for associating the free storage blocks with a second range of logical addresses, and paragraph [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Northcott with the teachings of Gold by indicating allocation status of the plurality of memory units among a plurality of channels of the multi-channel interface; and controlling allocation of the plurality of memory units among the plurality of channels of the multi-channel interface and set allocation status in the plurality of mapping entries.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that the indicating allocation status of the plurality of memory units among a plurality of channels of the multi-channel interface; and controlling allocation of the plurality of memory units among the plurality of channels of the multi-channel interface and set allocation status in the plurality of mapping entries would have increased the system performance.

As per claim 2:
see Fig. 2, component 210), and the encoding task control is configured to control write task(s) and provide a set of one or more memory units of the plurality of memory units to the at least one ECC encoder (see column 5 lines 27-33, herein arranging the journaling packet data into one or more journaling cells for writing to the mass-storage device, wherein page stripes have allocated therein, zero or more slots for storage of journaling cells; when there are at least as many journaling cells with journaling packet data ready to be written as there are journaling cell slots for journaling packet data in the page stripe, column 17, lines 34-40 herein The ECC encoder/decoder 210 performs encoding and decoding of information data and ECC parity for both primary parity and grid parity. and Fig. 2A, component 210).

As per claim 3:
Northcott teaches that wherein the ECC processor further comprises a decoding task control, wherein the ECC engine comprises at least one ECC decoder (see Fig. 2, component 210), and the decoding task control is configured to control read task(s) and provide a set of one or more memory units of the plurality of memory units to the at least one ECC decoder and the multi-channel interface to accomplish the read task(s) (see column 7, lines 40-45 herein reading data from corresponding one or more journaling cell slots; performing error correction on the read data to generate corrected data; evaluating a condition of a page stripe based at least partly on the error correction decoding of the data within the journaling cell slots of the page stripe, column 17, lines 34-40 herein The ECC encoder/decoder 210 performs encoding and decoding of information data and ECC parity for both primary parity and grid parity. and Fig. 2A, component 210).

As per claim 8:
Gold teaches that wherein a memory mapping entry of the plurality of memory mapping entries contains a first field indicating a cross channel status, a second field indicating an operation mode and a third field indicating a channel (see paragraph [0013], herein data structure to include one or more bitmaps each associated with a respective entry representing logical blocks having different allocation statuses, the bitmap is indicative of the allocation statuses of all logical blocks represented by the respective entry, and Fig. 1).

As per claim 9:
Gold teaches that wherein the cross channel status indicates whether a codeword in a corresponding memory unit is stored in one channel or multiple channels of the one or more non-volatile storage devices (see paragraph [0015], herein associating the certain entry with a bitmap and using the bitmap to indicate an allocation status of each logical block represented by the certain entry).

As per claim 10:
Gold teaches that wherein the third field indicates a virtual channel that comprises two or more channels when the codeword in the corresponding memory unit is stored in multiple channels (see paragraph [0016], herein the certain identified entry represents logical blocks having different allocation statuses, the entry allocation descriptor is configured to include a bitmap associated with the certain identified entry; and generating the space allocation descriptor using the entry allocation descriptors of the identified entries).

As per claim 11:
Gold teaches that an active status storage that stores active status for each of the plurality of memory units, wherein the memory mapping manager is further configured to allocate a memory unit of the plurality of memory units based on an active status of the memory unit (see paragraph [0065], herein Step 420 includes associating at least one entry with an allocation value, wherein the at least one entry is characterized by an identical allocation status of all logical blocks corresponding to the entry, the allocation value is indicative of the identical allocation status shared by all logical blocks of the at least one entry. For example, if all the logical blocks represented by a certain entry are allocated, then the allocation value associated with the entry is considered as an `allocated status` and each logical block in the entry is considered as allocated).

As per claim 12:
Northcott teaches that wherein the ECC engine includes a first ECC decoder and a second ECC decoder (see column 17, lines 34-40 herein the ECC encoder/decoder 210 performs encoding and decoding of information data and ECC parity for both primary parity and grid parity. and Fig. 2A, component 210), and the memory mapping manager is further configured to dynamically map a memory unit allocated to the first ECC decoder to the second ECC decoder by setting a corresponding memory mapping entry (see column 5, lines34-43, herein allocating the journaling packet data of each journaling cell to information bits of one or more primary error correction code (ECC) codewords; calculating primary parity for the primary ECC codewords for each journaling cell in the page stripe, wherein the primary parity is protective of journaling packet data to be stored within the journaling cell slots of the page stripe; programming the page stripe with the journaling cells; updating a first mapping table to associate at least one or more logical addresses of the user data with one or more physical addresses for corresponding journaling cell slots).

5.	Claim 4 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Northcott in view of Gold, in further view of Mitra al. (U.S. PN: 2019/0050313) "herein after as Mitra."

As per claim 4:
Northcott teaches that wherein the ECC processor further comprises: an encoding task control; a decoding task control (see column 17, lines 34-40 herein the ECC encoder/decoder 210 performs encoding and decoding of information data and ECC parity for both primary parity and grid parity); wherein the ECC engine comprises at least one ECC encoder and at least one ECC decoder (see Fig. 2A, component 210), the encoding task control is configured to control write task(s) and provide a first set of one or more memory units of the plurality of memory units to the at least one encoder and the multi-channel interface to accomplish the write task(s) (see column 5 lines 27-33, herein arranging the journaling packet data into one or more journaling cells for writing to the mass-storage device, wherein page stripes have allocated therein, zero or more slots for storage of journaling cells; when there are at least as many journaling cells with journaling packet data ready to be written as there are journaling cell slots for journaling packet data in the page stripe, column 17, lines 34-40 herein The ECC encoder/decoder 210 performs encoding and decoding of information data and ECC parity for both primary parity and grid parity. and Fig. 2A, component 210), and the decoding task control is configured to control read task(s) and provide a second set of one or more memory units of the plurality of memory units to the at least one decoder and the multi-channel interface to accomplish the read task(s) (see column 7, lines 40-45 herein reading data from corresponding one or more journaling cell slots; performing error correction on the read data to generate corrected data; evaluating a condition of a page stripe based at least partly on the error correction decoding of the data within the journaling cell slots of the page stripe, column 17, lines 34-40 herein The ECC encoder/decoder 210 performs encoding and decoding of information data and ECC parity for both primary parity and grid parity. and Fig. 2A, component 210).
Northcott -Gold as combined does not explicitly teach a quality of service (QoS) monitor configured to determine memory mapping update.
However, Mitra in analogous art teaches a quality of service (QoS) monitor configured to determine memory mapping update (see paragraph [0040], herein the substitution information 20 may further include a pool-to-set mapping table which gives the one or more sets 16 corresponding to a pool 18. This mapping table may be updated, e.g., during the creation of a pool 18, and paragraph [0050).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Northcott-Gold as combined with the teachings of Mita by including a quality of service (QoS) monitor configured to determine memory mapping update.
.

Allowable Subject Matter
6.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112